Citation Nr: 1826729	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  13-33 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to a service-connected disability, such as type II diabetes mellitus and/or ureterolithiasis (kidney stones).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his daughter


ATTORNEY FOR THE BOARD

J. E. Griffith, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1968 to March 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in May 2017.  A transcript of the hearing is associated with the file.  

The Board notes that an outside medical opinion referring to another Veteran was incorrectly added to the Veteran's claims file.  The Veteran's representative submitted a brief based on the incorrect opinion.  However, the Board subsequently sent the correct opinion regarding the Veteran, after which the Veteran's representative submitted a brief based on the correct medical opinion.  The Board apologizes for the confusion and delay.


FINDING OF FACT

The competent medical evidence does not show that the Veteran's current hypertension is not related to his active service or proximately due to or aggravated by a service-connected disability, to include any medications taken therefor.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5017 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Procedural duties
		
Neither the Veteran nor his representative has raised any issues with respect to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 
814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Service connection

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused by or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2017).

The Veteran is competent to report symptoms observable by sense and contemporaneous medical diagnoses, but not competent to diagnose or assess the etiology of a disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2017).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran seeks service connection for his hypertension, secondary to Type II diabetes mellitus and/or ureterolithiasis.  For the reasons below, the Board finds that service connection for hypertension is not warranted.

The Veteran contends that his hypertension is secondary to his service-connected disabilities of Type II diabetes mellitus, ureterolithiasis and/or the medication for those service-connected disabilities.  The Veteran has not alleged that hypertension was incurred in service on a direct basis or within the presumptive period, and medical treatment records reflect that the Veteran was not diagnosed with hypertension until 1995, decades after his honorable service, although the Veteran has also stated he was diagnosed with hypertension about 30 years prior to 2009.

The Veteran has a current diagnosis of hypertension, as noted by the March 2009 examination, the January 2012 examination, and January 2018 outside medical opinion.  The record thus shows a current disability.

As noted above, at a March 2009 examination for the Veteran's diabetes, the Veteran stated he was diagnosed with hypertension in his 30s.  The examiner stated that hypertension was not a complication of diabetes, because the Veteran was diagnosed with hypertension while in his 30s.  The examiner's opinion is probative and entitled to some weight because he considered the treatment records and the Veteran's lay statements and his rationale is consistent with the record, regardless of whether the Veteran was diagnosed about 30 years before 2009 or in 1995.

The Veteran underwent a VA examination for his hypertension in January 2012, 
at which the examiner opined the Veteran's hypertension is less likely than not proximately due to or the result of the Veteran's service-connected [diabetes].  The Veteran reported he was diagnosed with hypertension in 1995 and diabetes in 2006.  The examiner reasoned that his hypertension predated his diabetes.  The examiner's opinion is probative and also entitled to some weight, as he considered the Veteran's lay statement of etiology as well as the medical treatment records in the claims file.

The Board requested an outside medical advisory opinion on whether or not the Veteran's kidney stones or medication could cause or aggravate the Veteran's hypertension, and the physician opined against secondary service connection.  The physician, Dr. T.N, wrote in January 2018 that it is less likely than not (less than 50% probability) that the hypertension is caused by his service-connected ureterolithiasis.  The rationale is that his [kidney] stone disease was diagnosed in 1970 with an acute right ureteral stone with no evidence of hypertension until 1995.  A review of causes of hypertension does not list ureterolithiasis as a cause of hypertension.  Furthermore, Dr. T.N. opined that it is less likely than not (less than 50% probability) that his hypertension is aggravated by his stone disease.  The rationale was that [kidney] stone disease is not generally associated with hypertension unless there is significant kidney damage from chronic stones, and there is no evidence of this in the Veteran's chart.  The physician added that the medication is not associated with hypertension as a side effect.  As such, the physician opined that there is no measurable increase in hypertension attributed to ureterolithiasis.  Dr. T.N.'s opinion is highly probative, as he considered the claims file, the Veteran's lay statements, clinical guidelines as well as information regarding disease etiology, and provided appropriate rationale consistent with the medical treatment records.  For these reasons, the Board places much weight on it.

The Veteran, his wife and daughter testified at the Board hearing in May 2017 that his diabetes or kidney stones disabilities could have caused his hypertension or that medication for kidney stones could have caused or aggravated his hypertension.  There is no indication that the Veteran, his wife or daughter have medical training; as such, they are not competent to assess the etiology of complex disorders, such as hypertension that involves the arteries and veins.  See Jandreau, 492 F.3d at 1377.  As such, the Board finds these lay statements lack competency regarding the etiology of the Veteran's hypertension and have no weight on this topic.  For the reasons previously discussed, the Board finds that the competent medical evidence heavily outweighs lay statements regarding nexus.  As such, this element of secondary service connection is not established.  

In sum, service connection for hypertension is denied because there is no competent evidence showing the Veteran's hypertension was caused or aggravated by his service-connected diabetes or ureterolithiasis disabilities.  There is no contention that the hypertension was incurred in service or during the presumptive period, nor competent evidence regarding/suggesting such.  Together, the examiners and outside medical advisory's rationales addressed both the Veteran's specific contentions and possible etiologies.  Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for hypertension, is denied.  38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. 
at 53.


ORDER

Service connection for hypertension, to include as secondary to a service-connected disability such as type II diabetes mellitus and/or ureterolithiasis, is denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


